Citation Nr: 1122924	
Decision Date: 06/15/11    Archive Date: 06/28/11

DOCKET NO.  08-29 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for coronary artery disease.  

3.  Entitlement to service connection for erectile dysfunction, to include as secondary to coronary artery disease and medications prescribed for coronary artery disease.  

4.  Entitlement to service connection for tinnitus.  

5.  Entitlement to an increased (compensable) disability evaluation for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from July 1962 to July 1982.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Denver, Colorado. 

The Veteran appeared at a Travel Board hearing before the undersigned Veterans Law Judge at the RO in March 2011.  A transcript of the hearing is of record.  

The issues of service connection for coronary artery disease, erectile dysfunction, and tinnitus as well as the issue of an increased evaluation for bilateral hearing loss are remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran that further action is required on his part.  


FINDING OF FACT

A psychiatric disorder, to include PTSD, of service origin has not been demonstrated.  


CONCLUSION OF LAW

A current psychiatric disorder, to include PTSD, was not incurred in or aggravated by the Veteran's active duty military service, nor may it be presumed to have been incurred in or aggravated by such service.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2010); 75 Fed. Reg. 41092 (July 15, 2010) (to be codified at 38 C.F.R. § 3.304(f)).


REASONS AND BASES FOR FINDING AND CONCLUSION

Introductory Matters

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the United States Court of Appeals for the Federal Circuit (Federal Circuit)(as noted by citations to "Fed. Cir.") and the United States Court of Appeals for Veterans Claims (Court) (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. 
§ 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction.  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA) Pub. L. No. 106-475, 114 Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002), the Board is required to address the duty to notify and duty to assist imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 3.159.

VA has a duty to notify a claimant and his representative, if any, of the information and evidence needed to substantiate a claim.  This notification obligation was accomplished by way of letters from the RO to the Veteran dated in July 2006, September 2006, and November 2006.  These letters effectively satisfied the notification requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by: (1) informing the Veteran about the information and evidence not of record that was necessary to substantiate the claim; (2) informing the Veteran about the information and evidence VA would seek to provide; and (3) informing the Veteran about the information and evidence he was expected to provide.  The July 2006 and September 2006 letters advised the Veteran of how VA assigns disability ratings and effective dates and complies with the holding of Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The letters were also sent prior to the original determination.  

Second, VA has a duty to assist a Veteran in obtaining evidence necessary to substantiate a claim.  All available service treatment records and VA treatment records have been associated with the claims file.  Private treatment records have also been associated with the claims folder. 

At the March 2011 hearing, the Veteran was afforded an extensive opportunity to present testimony, evidence, and argument. The transcript reveals an appropriate colloquy between the Veteran and the Veterans Law Judge, in accordance with Stuckey v. West, 13 Vet. App. 163 (1999) and Constantino v. West, 12 Vet. App. 517 (1999) (relative to the duty of hearing officers to suggest the submission of favorable evidence). The transcript also reflects that the Veterans Law Judge conducted the hearing in accordance with the statutory duties to "explain fully the issues and suggest the submission of evidence which the claimant may have overlooked and which would be of advantage to the claimant's position," pursuant to 38 C.F.R. § 3.103(c)(2), as held in Bryant v. Shinseki, 23Vet. App. 488 (2010).

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

An examination is not warranted under 38 U.S.C. § 5103A(d) because there is no competent evidence that the Veteran's currently claimed disorder is related to service and there is other sufficient medical evidence of record to make a decision.  Moreover, the Veteran was previously informed in the VCAA letters noted above that he needed to provide medical evidence showing that he had a current disability.  He was also given the opportunity to provide such evidence following his March 2011 hearing.  He has not done so.  The duty to assist in the development and the adjudication of a claim is not a one-way street.  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996); Zarycki v. Brown, 6 Vet. App. 91, 100 (1993); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The Veteran's lack of sufficient cooperation is a factor in VA's decision to adjudicate the current claim without further development of the claim.  As such, a VA medical examination is not necessary.  Therefore, no further action is necessary to assist the claimant with the claim.

The Veteran and his representative have not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide his claim.  The Veteran was also afforded an opportunity to appear at the March 2011 hearing and was given an additional 60 days to submit evidence in support of his claim.  No further evidence has been received in relation to the claim.  For these reasons, it is not prejudicial to the Veteran for the Board to proceed to finally decide the appeal.  Based upon the foregoing, the duties to notify and assist the Veteran have been met, and no further action is necessary to assist the Veteran in substantiating this claim.

Psychiatric Disorder, to include PTSD

Service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A.§§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson v. West, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology or render medical opinions.  see Grover v. West, 12 Vet. App. 109, 112 (1999).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of his feet).

The Board may not reject the credibility of the Veteran's lay testimony simply because it is not corroborated by contemporaneous medical records.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic diseases, including psychoses, will be presumed to have been incurred in service if they had become manifest to a degree of ten percent or more within one year of the veteran's separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Establishing service connection for PTSD requires specific findings.  These are (1) a current medical diagnosis of PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a causal nexus between current symptomatology and the specific claimed in-service stressor.  See 38 C.F.R. § 3.304(f) (2009).  The diagnosis of PTSD must comply with the criteria set forth in the Diagnostic and Statistical Manual of Mental Disorders, 4th edition, of the American Psychiatric Association (DSM-IV).  Id.  See also 38 C.F.R. § 4.125(a) (2009).

If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) (pertaining to combat veterans); Gaines v. West, 11 Vet. App. 353 (1998) (Board must make a specific finding as to whether the veteran engaged in combat).

The ordinary meaning of the phrase "engaged in combat with the enemy," as used in 38 U.S.C.A. § 1154(b), requires that a veteran have participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  VAOPGCPREC 12-99 (Oct. 18, 1999).  Service in a combat zone does not establish that a veteran engaged in combat with the enemy.  Id.  Whether the veteran engaged in combat with the enemy is determined through the receipt of certain recognized military citations or other supportive evidence.  West v. Brown, 7 Vet. App. 70 (1994).

Previously, if VA determined either that the veteran did not engage in combat with the enemy or that the veteran did engage in combat, but that the alleged stressor was not combat related, the veteran's lay testimony, by itself, was not sufficient to establish the occurrence of the alleged stressor.  Instead, the record had to contain credible supporting evidence that corroborates the veteran's testimony or statements.  Cohen v. Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. App. 389, 395 (1996).

However, VA has recently amended its regulations governing service connection for PTSD by liberalizing the evidentiary standard for establishing the required in-service stressor where the following requirements are satisfied:

First, the veteran must have experienced, witnessed, or have been confronted by an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, and the veteran's response to the event or circumstance must have involved a psychological or psycho-physiological state of fear, helplessness, or horror.  75 Fed. Reg. 39852 (July 13, 2010) (to be codified at 38 C.F.R. § 3.304(f)).

Second, a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, must confirm that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor.  Id.  Additionally, there must be in the record no clear and convincing evidence to the contrary, and the claimed stressor must be consistent with the places, types, and circumstances of the veteran's service.  Id.

These revised regulations became effective July 13, 2010, and apply in cases like the Veteran's which were appealed to the Board prior to July 13, 2010, but not decided by the Board as of that date.  75 Fed. Reg. 41092 (July 15, 2010) (to be codified at 38 C.F.R. § 3.304(f)).

The Veteran has not indicated or reported that his stressors arise out of a combat setting.  

A review of the Veteran's service treatment records reveals that he was seen in September 1965 with complaints of being nervous.  However, the examiner indicated that the Veteran had an immature personality.  

There were no other findings of psychiatric problems in any other service treatment records.  At the time of the Veteran's April 1982 service retirement examination, normal psychiatric findings were reported.  On his April 1982 service separation report of medical history, the Veteran checked the "no" boxes when asked if he had or had ever had nervous trouble of any sort; depression or excessive worry; frequent trouble sleeping; or loss of memory or amnesia.  

The separation physical examination, generated contemporaneously with the veteran's imminent discharge from active duty and with a view towards ascertaining his mental and physical state, is of great probative value as it pertains to his mental state at the time of discharge.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (Observing that although formal rules of evidence do not apply before the Board, recourse to formal rules of evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision). 

There were also no complaints or findings of psychiatric problems or disorders at the time of a September 1982 VA examination.  Treatment records associated with the claims folder subsequent to service also contain no findings or treatment of any psychiatric disorder, to include PTSD.  

At the time of his March 2011 hearing, the Veteran alleged that he has PTSD as a result of an incident which occurred in November 1979 when he was performing computer operations for simulated nuclear attacks which were almost interpreted as a real attack for which planes were close to being sent into the air for attack purposes.  The Veteran claimed that this was his stressor.  

However, the Veteran testified that he was never treated for any psychiatric disorder in service.  The Veteran indicated that he had never sought treatment for PTSD and he stated that he had not been diagnosed with depressive disorder.

In the absence of proof of present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  See also Degmetich v. Brown, 104 F.3d 1328 (1997) (also interpreting 38 U.S.C. § 1110 as requiring the existence of a present disability for VA compensation purposes).

To be present as a current disability, there must be evidence of the condition at some time during the appeals period.  Gilpin v. West, 155 F. 3d 1353, 1356 (Fed. Cir. 1998); see also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the Gilpin requirement that there be a current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even though the disability subsequently resolves).

The medical evidence does not indicate that the Veteran currently has a psychiatric disorder, to include PTSD.  Other than an immature personality being noted on one occasion in service, there have been no objective medical findings of any psychiatric disorder, to include PTSD, in treatment records associated with the claims folder.  Thus, to the extent that the medical evidence addresses whether the Veteran has a current disability of a psychiatric disorder, to include PTSD, it indicates that he does not.  The Veteran is competent to report his current symptoms, but his reports must be weighed against the medical evidence of record.  see Grover v. West, 12 Vet. App. 109, 112 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  To the extent that the Veteran has indicated that he currently has a psychiatric disorder, to include PTSD, the medical evidence indicating an absence of such a disability is of greater probative weight than the Veteran's reports made during the course of his claim for VA benefits.

The weight of the evidence is against a finding that the Veteran currently has a psychiatric disorder, to include PTSD.

A necessary element for establishing service connection- evidence of a current disability-has not been shown.  Additional regulations with regard to PTSD were instituted during the course of the appeal; however, the Veteran has not been shown to have a current disability, which is the basic premise for all service connection claims.  

For the foregoing reasons, the claim for service connection a psychiatric disorder, to include PTSD, on a direct or presumptive basis must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.

While in service, the Veteran was diagnosed as having an immature personality on one occasion.  Personality disorders are not diseases or injuries in the meaning of applicable legislation for disability compensation purposes.  38 C.F.R. §§ 3.303(c), 4.9 (2010); Winn v. Brown, 8 Vet. App. 510, 516 (1996), Beno v. Principi, 3 Vet. App. 439 (1992).  As such, the diagnosed personality disorder would not serve as a basis for the grant of service connection.


ORDER

Service connection for a psychiatric disorder, to include PTSD, is denied.  


REMAND

With regard to the claim of service connection for coronary artery disease, the Veteran has been so diagnosed.  In support of his claim, the Veteran submitted a February 2009 statement from his private physician, J. Kleiner, M.D.  Dr. Kleiner indicated that he met the Veteran in 2000 because of exertional chest pain.  He noted that a workup revealed that he had severe 3 vessel coronary disease and had bypass surgery at that time.  He stated that at issue was the fact that the Veteran, while in the military, was evaluated three separate times for chest pain.  He noted that this happened in the 1980s and it was treated as positional chest discomfort and at no time was any cardiac testing performed.  He indicated that as he had discussed with the Veteran, the discomfort he experienced then was somewhat similar to what he had when he had bypass surgery and it was certainly possible that he was having some early ischemic symptoms at that time.  

At his March 2011 hearing, the Veteran testified that his private physician had indicated that his heart condition could have been related to his period of service.  

The Veteran has not been afforded a VA examination to determine the nature and etiology of any current heart disease throughout the course of the appeal.  

With regard to the claim of service connection for erectile dysfunction, the Veteran has been so diagnosed on a number of occasions with Viagra being prescribed beginning in 2004.  The Veteran has testified that his erectile dysfunction began following his bypass surgery.  The Veteran has not been afforded a VA examination to determine the nature and etiology of his current erectile dysfunction and its relationship, if any, to his period of service or to his current heart disease, to include medications taken for the heart disease.  

With regard to the claim of service connection for tinnitus, the Veteran has indicated that he has had tinnitus since his period of service.  He has testified that the computer environment where he worked throughout his period of active service was noisy.  He reported that he was not given any ear protection.  The Veteran was diagnosed as having tinnitus at the time of his January 2007 VA examination; however, the examiner did not render an opinion about the etiology of the Veteran's tinnitus and its relationship, if any, to his period of service.  

Under the VCAA, VA must provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 83.  Based upon the above, VA examinations are warranted to determine the etiology of any heart disease, erectile dysfunction, or tinnitus and their relationship, if any, to the Veteran's period of service.  

As it relates to the claim for an increased evaluation for bilateral hearing loss, in his November 2009 argument, the Veteran's representative indicated that the Veteran's hearing loss had become progressively worse since the VA examination conducted in January 2007.  During his March 2011 hearing, the Veteran stated that his hearing loss had progressively worsened.  VA is obliged to afford a veteran a contemporaneous examination where there is evidence of an increase in the severity of the disability.  VAOPGCPREC 11-95 (1995).  The Veteran is competent to provide an opinion that his disability has worsened.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  As such, an additional VA examination to determine the extent of any current bilateral hearing loss is warranted.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC will schedule the Veteran for a VA examination to determine whether the Veteran currently has heart disease caused or aggravated by any incident of active military service. 

The following considerations will govern the examination:

	a.  The claims folder, and a copy of this remand, will be reviewed by the examiner in conjunction with the examination, and the examiner will acknowledge this review in any report generated as a result of this remand.  

	b.  The examiner must respond to the inquiries:

(i)  Given the medical and factual history as recorded in the Veteran's claims folder and his service treatment records, did the Veteran develop heart disease during, or within one year of his discharge from active service?

(ii)  Given the medical and factual history as recorded in the Veteran's claims folder and his service treatment records, is there medical or lay evidence that are characteristic manifestations of heart disease either in service, within one year of service, or shortly thereafter?

(iii)  A complete rationale for any opinion expressed must be provided.

2.  The RO/AMC will schedule the Veteran for a VA examination to determine whether the Veteran currently has tinnitus caused or aggravated by any incident of active military service as well as the severity of any current bilateral hearing loss. 

The following considerations will govern the examination:

	a.  The claims folder, and a copy of this remand, will be reviewed by the examiner in conjunction with the examination, and the examiner will acknowledge this review in any report generated as a result of this remand.  

	b.  The examiner must respond to the inquiries:

(i).  Given the medical and factual history as recorded in the Veteran's claims folder and his service treatment records, did the Veteran develop tinnitus during or as a result of  active service?

(ii)  Given the medical and factual history as recorded in the Veteran's claims folder and his service treatment records, is there medical or lay evidence that are characteristic manifestations of tinnitus in service?

(iii)  As to the bilateral hearing loss claim, all indicated tests and studies must be performed, including a VA audiogram, and all findings must be reported in detail.  The examiner is also requested to discuss the functional impact caused by the Veteran's bilateral hearing loss, to include whether it causes marked interference with employment.  

(iv)  A complete rationale for any opinion expressed must be provided.

3.  The RO/AMC will schedule the Veteran for a VA examination to determine whether the Veteran currently has erectile dysfunction caused or aggravated by any incident of active military service or etiologically related to any current heart disorder, to include medication prescribed for the current heart disease.  

The following considerations will govern the examination:

	a.  The claims folder, and a copy of this remand, will be reviewed by the examiner in conjunction with the examination, and the examiner will acknowledge this review in any report generated as a result of this remand.  



	b.  The examiner must respond to the inquiries:

(i)  Given the medical and factual history as recorded in the Veteran's claims folder and his service treatment records, did the Veteran develop erectile dysfunction during active service?  If not, is the Veteran's current erectile dysfunction related to his current heart disease or medication taken for the heart disease?

(ii)  Given the medical and factual history as recorded in the Veteran's claims folder and his service treatment records, is there medical or lay evidence that are characteristic manifestations of erectile dysfunction in service?  If not, is there medical or lay evidence of the Veteran's erectile dysfunction being related to his heart disease or medications prescribed for his heart disease? 

(iii)  A complete rationale for any opinion expressed must be provided.

4.  The Veteran must be advised in writing that it is his responsibility to report for the VA examinations, to cooperate with the development of his claim, and that the consequences for failure to report for a VA examination without good cause include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  If the Veteran does not report for any ordered examination, documentation must be obtained that shows that notice scheduling the examination was sent to his last known address prior to the date of the examination.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  To help avoid future remands, the RO must ensure the required actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, corrective action must be undertaken before the claims file is returned to the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).

6.  After undertaking any other development deemed appropriate, the RO/AMC must readjudicate the remaining issues on appeal.  The Board calls the RO/AMC's attention to the provisions of 38 C.F.R. § 3.307(c) providing that no presumptions may be invoked on the basis of advancement of the disease when first definitely diagnosed for the purpose of showing its existence to a degree of 10 percent within the applicable period as it relates to the claimed heart disease.  This will not be interpreted as requiring that the disease be diagnosed in the presumptive period, but only that there be then shown by acceptable medical or lay evidence characteristic manifestations of the disease to the required degree, followed without unreasonable time lapse by definite diagnosis.  Symptomatology shown in the prescribed period may have no particular significance when first observed, but in the light of subsequent developments it may gain considerable significance.  Cases in which a chronic condition is shown to exist within a short time following the applicable presumptive period, but without evidence of manifestations within the period, should be developed to determine whether there was symptomatology which in retrospect may be identified and evaluated as manifestation of the chronic disease to the required 10-percent degree.  38 C.F.R. § 3.307(c).

If any benefit sought is not granted, the Veteran and his representative must be furnished with a supplemental statement of the case containing all pertinent laws and regulations and afforded an opportunity to respond before the record is returned to the Board for future review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


